780 N.W.2d 828 (2010)
Jackob TRAKHTENBERG, Plaintiff-Appellant,
v.
Deborah H. McKELVY, Defendant-Appellee.
Docket No. 140150. COA No. 285247.
Supreme Court of Michigan.
April 27, 2010.

Order
On order of the Court, the motion to file late reply is GRANTED. The application for leave to appeal the October 27, 2009 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of People v. Jacob Trakhtenberg (Docket No. 138875) has been remanded to the Court of Appeals for further proceedings and that the decision in that case may have an effect on an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.